Citation Nr: 1455160	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for traumatic arthritis of the left wrist.

2. Entitlement to a compensable rating for residuals of fracture to the fifth finger on the left hand.

3. Entitlement to a rating in excess of 10 percent for a left foot disability, characterized as residuals of a fifth metatarsal arthroplasty.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.

This matter is on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2012, a hearing was held before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  In October 2014, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board.  While he was offered the opportunity to testify at a new hearing, he did not respond.  Therefore, the Board will presume that a new hearing is not desired.  38 C.F.R. § 20.700 (2014).  

This appeal was remanded by the Board in October 2013 for further development and is now ready for disposition.

While additional evidence has been associated with the claims file since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issues on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. The Veteran's left wrist symptoms have been characterized by some non-limiting pain and weakness; bone fusion of the radius or ulna with the hand fixed in supination or hyperpronation, or unfavorable ankylosis of the wrist in any position has not been shown.

2. The Veteran's injury to the fifth finger on the left hand is characterized by complaints of pain; a noncompensable rating for musculoskeletal disorders to the fifth finger is the highest rating allowable, and the limitation in functioning of his fingers is not equivalent to amputation.

3. The Veteran's left foot disability does not indicate any deformity or abnormality upon X-ray; residuals of a foot injury that are "moderately severe" in nature have not been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for traumatic arthritis of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5213, 5214 (2014).

2. The criteria for a compensable rating for residuals of a fracture to the fifth finger on the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5156, 5227, 5230 (2014).

3. The criteria for a rating in excess of 10 percent compensable for a left foot disability, characterized as residuals of a fifth metatarsal arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran has submitted claims seeking increased ratings for his service-connected left wrist, left little finger and left foot.  He asserts that all of these disorders have worsened since the list time these disorders were rated.  

In this regard, the Board notes that the outset that the Veteran was involved in a post-service motor vehicle accident which has left him paralyzed and confined to a wheelchair.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Wrist

The Veteran currently receives a 20 percent rating for a disability to his left wrist, his non-dominant side, under 38 C.F.R. § 4.71a, DC 5213 (2014) (addressing limitation of supination and hyperpronation of the wrist).  In order to warrant a rating in excess of 20 percent, the evidence must show:

* Bone fusion of the radius or ulna with the hand fixed in supination or hyperpronation (30 percent under DC 5213); 
* Unfavorable ankylosis of the wrist in any position (30 percent under DC 5214).  
38 C.F.R. § 4.71a, DC 5213 (2014)

Based on the evidence of record, a rating in excess of 20 percent is not warranted.  Specifically, at a VA examination in January 2007, the Veteran reported that his left wrist was painful, especially when using it to move his wheelchair (a fact that the Board has carefully considered).  However, upon examination, there was no evidence of deformity, giving way or instability.  While the range of motion in the left wrist was slightly reduced, there was no indication of ankylosis.  Moreover, a subsequent X-ray in November 2011 indicated degenerative changes in the wrist, but no indication that any bones were fused.  At a more recent evaluation in December 2012, his wrist exhibited 50 degrees of extension and 45 degrees of flexion.  No ankylosis was observed.  

Finally, at his most recent VA examination in March 2014, he exhibited a normal range of motion and normal strength.  Ankylosis of any sort was not observed or alleged.  Therefore, as bone fusion of the radius or ulna, or ankylosis in the wrist in any position, has not been shown, a rating in excess of 20 percent is not warranted on this basis.  

It is important to note that the Board has checked, and re-checked, other codes in an effort to find some basis to award the Veteran more compensation for this disability.  The result of the March 2012 examination as well as the prior examination and a review of all treatment records clearly support the finding that no other code will provide the Veteran more compensation for this disability than the 20% provided.




Fifth Finger of the Left Hand

The Veteran is currently service-connected for a residuals of a fracture to the left finger with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5230 (addressing limitation of motion of the small finger).  There are a number of diagnostic codes that are potentially applicable under 38 C.F.R. § 4.71a.  Specifically, DC 5227 is for application when there is ankylosis of either the fourth or fifth finger and DC 5230 is for application where there is limitation of motion in the fourth or fifth finger.  However, a noncompensable rating is the maximum allowable rating regardless of the type of ankylosis or how severe the limitation may be.

Moreover, while VA must generally consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of noncompensable for loss of range of motion.  Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.  Therefore, a compensable rating is not for application under these diagnostic codes.

Consideration has also been given to DC 5156, which allows for a 10 percent rating when there is an amputation without metacarpal resection.  However, the assignment of an analogous rating would be inappropriate in the present case.  Notably, VA examinations in January 2007 and March 2014 both indicated that the Veteran retained active motion in all fingers of left hand.  Based on such evidence, it is clear that Veteran derives greater function from his finger than if the finger was amputated.

Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the fifth finger of the right hand, a compensable rating is not warranted.



Left Foot

The Veteran currently receives a 10 percent rating for his left foot disability rating under 38 C.F.R. § 4.71a, DC 5284 (addressing non-specific foot injuries).  Since the nature of the Veteran's disability does not affect the ankle or ankle bones, nor is there evidence of a diagnosed foot disorder such as pes planus or pes cavus, this is the only relevant diagnostic code for application.  

Under DC 5284, the next-higher 20 percent rating is warranted with the evidence shows a foot disability that is "moderately severe" in nature.  

The ability to rate the Veteran's service connected foot disability is clearly impeded by the fact that he has no use of his lower extremities, and the examinations have been somewhat limited because of this.  Even so, there is sufficient evidence to conclude that an increased rating is not warranted.  For example, at a VA examination in January 2007, no swelling or deformity was noted.  Moreover, at his most recent VA examination in March 2014 noted to abnormalities upon palpation.  Significantly, the treatment to the left foot since that time has been limited to only toenail cleaning.  Therefore, as there is no indication that his foot injury related to service is "moderately severe" in nature, an increased rating is not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

However, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, it is important for the Veteran to understand that the fact he is in a wheelchair caused by a nonservice connected disability has been taken into consideration by the undersigned to determine if there is any possible manner in which the VA can grant the Veteran more compensation in light of his unique problem caused by the nonservice connected disability.  For example, a Veteran in a wheelchair would rely on the use of his hands for mobility.  However, the evidence makes clear that the RO appears to have taken this into consideration as not all the evidence in this record supports the current evaluation, let alone a higher evaluation (see March 2014 examination results).  The 20% finding appears to take this fact into consideration as the medical evidence would not totally support this finding, but the facts of this case would support the 20% finding. 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that increased ratings for his finger, wrist and foot disorders are not warranted for any period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran was provided a notice letter in December 2006 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with two VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

While the Veteran's representative has argued that the examinations were inadequate because they were not performed by an orthopedist, the Board disagrees.  Specifically, the evidence provided by the examiners is more than sufficient to consider these claims.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  It is unclear what special insight a specialist could provide.  The results of the testing are clearly consistent with the post-service treatment records. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for traumatic arthritis of the left wrist is denied.

A compensable rating for residuals of fracture to the fifth finger on the left hand is denied.

A rating in excess of 10 percent for a left foot disability, characterized as residuals of a fifth metatarsal arthroplasty, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


